

117 HR 2725 IH: Commission on United States Occupations Act
U.S. House of Representatives
2021-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2725IN THE HOUSE OF REPRESENTATIVESApril 21, 2021Mr. Espaillat introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo establish a commission to address the fundamental repercussions of a misguided intervention, by the United States on the Dominican Republic between 1916–1924 and 1965–1966, including to study and consider an apology and proposals for the repair of relations and reconciliation with the people of the Dominican Republic, and for other purposes.1.Short titleThis Act may be cited as the Commission on United States Occupations Act or the La Comisión de las ocupaciones norteamericanas Act.2.FindingsCongress finds the following:(1)The United States established diplomatic relations with the Dominican Republic in 1884 following its independence. Ever since, the country has witnessed periods of dictatorship, austerity, interventions, and political insurrection, along with an increasing national debt that led to two occupations by the United States in the Dominican Republic.(2)After the Civil War, much of America’s attention turned to rebuilding itself during the Reconstruction Era. For various years, the United States Navy had wanted a naval base in the Caribbean to conduct its naval operations. The Dominican Republic had a suitable bay (the Samaná Bay). In 1869, President Ulysses S. Grant attempted the annexation of Santo Domingo with the promise of eventual statehood. The annexation treaty failed to reach the two-thirds vote needed (the vote was a tie) in the Senate, falling one vote short and thus preventing the Dominican Republic from becoming a United States Territory.(3)By 1916, the national debt had swollen to well over $30 million, and the United States Government stepped in to control the various custom houses in the major ports.(4)On May 13, 1916, a contingent of the United States Marine Corps landed and within two months took control of the nation, imposing a military government under the command of Rear Admiral Harry Shepard Knapp, which resulted in eight years of strong United States military presence and of great resentment from Dominican nationals who lost their sovereignty at the hands of United States forces.(5)Upon withdrawal in 1924, by orders of President Warren Harding, the United States came to an agreement with the Dominican Republic which guaranteed customs duties to continue paying off its national long-standing debts. In the same year, when United States forces withdrew, 144 marines were dead and 50 were injured. The Dominicans suffered 950 casualties between dead and injured.(6)The occupation sequel had its effect in the years to come, through the rise in power of Rafael Leonidas Trujillo. Trujillo, a member of the National Guard created in the early 1919 by the United States, and despite being a person of questionable moral character, received support from the United States Government. During his 31 years of dictatorship, Trujillo ruled the Dominican Republic with an iron fist and diverted funds for his army and to suppress internal dissent.(7)The second intervention and occupation of the Dominican Republic by the United States Armed Forces, called Operation Power Pack, took place between 1965–1966, after a period of political instability and military coup following the assassination of dictator Rafael Leonidas Trujillo in 1961.(8)In 1962, Juan Bosch became the first elected president of the Dominican Republic, after 31 years of tyranny. Bosch tried to establish a democratic, secular constitution, but on September 25, 1963, a military coup overthrew Bosch and replaced him with a junta led by Donald Reid Cabral.(9)President Lyndon Johnson sent a total of 42,000 American troops, supplemented by an Inter-American Peace Force (2,000 troops) to the island to support La Junta led by Donald Reid Cabral. Shortly after the 1965 Civil War or La Revolución del 65, questionable elections were held, and these resulted in the election of Joaquin Balaguer to the Presidency of the Dominican Republic.(10)Balaguer, a previous member of the Trujillo-led government, ruled the Dominican Republic for the following 12 years. This period was characterized by turmoil, alleged disappearances, and deaths of hundreds of young political men and social activists.(11)The injustice that flourished in the Dominican Republic during this era constituted an immoral and tyrannic regime, depriving its citizens from a free and sovereign government for 12 more years.(12)Upon withdrawal in 1966 when United States forces withdrew, the United States suffered 239 casualties, with 27 killed in action, 189 wounded in action, and 21 noncombat deaths. The Dominican Republic suffered over 7,000 (civilians and Armed Forces) casualties, with 4,275 killed in action and 3,000 wounded(13)Approximately 5,225 Dominicans and 192 Americans lost their lives during the United States occupations of the Dominican Republic. During these occupations and interventions 239 Americans and over 3,000 Dominicans were injured.3.Establishment and duties(a)EstablishmentThere is established the Commission to Study and Develop Reconciliation Proposals for Dominican Republic (in this Act referred to as the Commission).(b)DutiesThe Commission shall perform the following duties:(1)Identifying, documenting, examining, compiling, and synthesizing the relevant corpus of evidentiary documentation relating to the United States interest to incorporate the Dominican Republic as United States territory in 1869 in the Annexation for Santo Domingo Treaty.(2)Identifying, documenting, examining, compiling, and synthesizing the relevant corpus of evidentiary documentation relating to the United States military occupations in the Dominican Republic between 1916–1924, including facts related to the following:(A)United States involvement in the Dominican Republic’s affairs, and its financial and military support to the Trujillo dictatorship.(B)The treatment of the Dominican people under the Trujillo dictatorship, including violent repression of basic rights and freedoms, with the tacit support of the United States.(C)The lingering negative effects of dictatorship and the matters described in subparagraphs (A) and (B) on current Dominican Republic citizens and society.(3)Identifying, documenting, examining, compiling, and synthesizing the relevant corpus of evidentiary documentation relating to the United States military occupations in the Dominican Republic between 1965–1966, including facts related to the lingering negative effects of Balaguer’s 12 years in power on current Dominican Republic citizens and society.(4)Identifying, documenting, examining, and compiling an accurate number of casualties, including deaths and injuries during all United States occupations and interventions in the Dominican Republic.(5)Identifying, documenting, examining, and compiling accurate cost of damage or destruction of private property during all United States occupations and interventions in the Dominican Republic.(6)Recommending appropriate ways to educate the United States public of the Commission’s findings.(7)Recommending appropriate remedies in consideration of the Commission’s findings on the matters described in subparagraphs (A), (B), and (C) of paragraph (2). In making such recommendations, the Commission shall address among other issues, the following questions:(A)How such recommendations comport with international standards of remedy for wrongs and injuries caused by the United States Government, including repair and reconciliation efforts, as understood by various relevant international protocols, laws, and findings.(B)How the United States Government may offer a formal apology on behalf of the people of the United States for the invasions and occupations of the Dominican Republic.(C)How the repercussions resulting from matters described in subparagraphs (A), (B), and (C) of paragraph (2) may be reversed and provide appropriate policies, programs, projects, and recommendations for the purpose of reversing the effects of the invasions and occupations.(D)How the role played by the Organization of American States (OAS) during the 1965–66 United States Occupation in the Dominican Republic to legitimize the North American Intervention of April 28, 1965, may have had tremendous repercussions on current Dominican Republic citizens and society.(E)How the OAS settled a historic grievance with the Dominican Republic when its member nations voted to publicly apologize for approving the military occupation of the country during the Revolution of April 1965.(c)Report to CongressNot later than 24 months after the date of the enactment of this Act, the Commission shall submit to Congress a written report of its findings and recommendations under this section.(d)Membership(1)In general(A)Stated membersThe following shall be members of the Commission:(i)The Under Secretary for Western Hemisphere Affairs of the Department of State.(ii)The United States Ambassador to the Dominican Republic.(B)Appointed members(i)In generalNot later than 90 days after the date of the enactment of this Act, the following shall be members of the Commission, appointed as follows:(I)One member shall be appointed by the President of the United States.(II)Two members shall be appointed by the Speaker of the House of Representatives, in consultation with the minority leader.(III)Two members shall be appointed by the majority leader of the Senate, in consultation with the minority leader.(ii)Under international cooperationThe President shall seek to negotiate with the Dominican Republic to seek, to the extent practicable, the following as members of the Commission:(I)The Dominican Republic Ambassador to the United States.(II)The Ambassador permanent representative of the Dominican Republic to the Organization of American States (OAS).(2)QualificationsAll members of the Commission shall be persons who are especially qualified to serve on the Commission by virtue of their education, training, activism, or experience, particularly in the fields of Dominican Republic relations or reparatory justice.(3)TermsThe term of office for members shall be for the life of the Commission. A vacancy in the Commission shall not affect the powers of the Commission and shall be filled in the same manner in which the original appointment was made.(4)MeetingsThe Commission shall conduct its initial meeting not later than 120 days after the date of the enactment of this Act. The Commission shall establish rules of procedure at such meeting. All meetings of the Commission shall be public. The Commission should meet not less often than once a month, including virtual meetings by either the entire Commission or any member thereof.(5)QuorumSeven members of the Commission shall constitute a quorum, but a lesser number may hold hearings.(6)Chair and vice chairThe Commission shall elect a Chair and Vice Chair from among its members. The term of office of each shall be for the life of the Commission.(7)CompensationEach member of the Commission who is not an officer or employee of the Federal Government shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which such member is engaged in the performance of the duties of the Commission. All members of the Commission who are officers or employees of the United States shall serve without compensation in addition to that received for their services as officers or employees of the United States.(8)Travel expensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of the duties of the Commission.(e)Powers of the Commission(1)Hearings and sessionsThe Commission may, for the purpose of carrying out the provisions of this section, hold such hearings and sit and act at such times and at such places in the United States, and request the attendance and testimony of such witnesses and the production of such books, records, correspondence, memoranda, papers, and documents, as the Commission considers appropriate. The Commission may invoke the aid of an appropriate United States district court to require, by subpoena or otherwise, such attendance, testimony, or production.(2)Powers of membersAny member of the Commission may, if authorized by the Commission, take any action which the Commission is authorized to take by this subsection.(3)Obtaining official dataThe Commission may acquire directly from the head of any department, agency, or instrumentality of the executive branch of the United States Government, available information which the Commission considers useful in the discharge of its duties. All departments, agencies, and instrumentalities of the executive branch of the United States Government shall cooperate with the Commission with respect to such information and shall furnish all information requested by the Commission to the extent permitted by law.(f)TerminationThe Commission shall terminate 90 days after the date on which the Commission submits its report to the Congress under subsection (c).(g)Authorization of appropriations(1)In generalThere is authorized to be appropriated $10,000,000 to carry out this section.(2)AvailabilityAmounts appropriated pursuant to the authorization under paragraph (1) are authorized to remain available until the termination of the Commission in accordance with subsection (f).